DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Claims
Claims 2, 20 and 23 are cancelled. Claims 1, 3-5, 7, 9, 11, 13-15 and 17 are amended. Claim 1 is an independent claim. Claims 8-13 are withdrawn. Claims 1, 3-7, 14-19, 21, 22, 24 and 25 are currently examined on the merits.
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1, 3-7, 14-19, 21, 22, 24 and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 4, 14-19, 21, 22, 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al (CN 102181919 A, machine translation, “Li”) in view of Furukawa et al (US 20050183660 A1, “Furukawa”), Shoji Tsuruta et al (US 5449883 A, “Shoji”), Tanahashi et al (US 20070190809 A1, “Tanahashi”) and SEMI (SEMI MF84-0307, ASTM INTERNATIONAL: “Test Method for Measuring Resistivity of Silicon Wafers with an In-Line Four-Point Probe", SEMI MF84-0307, 2005, 19pgs, “SEMI”).
Regarding claim 1, Li (entire document) teaches a method of growing a single crystal silicon ingot grown by a Czochralski method (abstract), the method comprising contacting a silicon seed crystal with a silicon liquid (melt) (0027 and 0038), wherein the silicon melt is formed within a furnace by heating raw material and comprises a molten silicon (0026 and 0037); pulling (withdrawing) the silicon seed crystal from the silicon melt to form a test crystal (sample rod) comprising single crystal silicon 
Li teaches that the sample crystal/rod is formed by the Czochralski method, and the sample crystal/rod is processed into the plane/slab, as addressed above, but does not explicitly teach slicing the slab/plane comprising a longitudinal plane encompassing at least a portion of the central axis of the sample rod, and the slab/plane is annealed. However Furukawa (entire document) teaches a method of forming a silicon single crystal ingot, wherein after the ingot is pulled from a silicon melt stored in a crucible, the ingot is sliced into a reference sample (having a thickness) along the axial direction (longitudinal plane) of the ingot, and the sample/slab containing a portion of the central axis of the ingot, and the reference sample (slab) is heat-treated (annealed) at a certain temperature (figs 3a, 3b and 19, 0015-0025, 0030, 0064, 0073, 0090, 0096 and 0103). Therefore it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have modified Li and sliced the sample crystal of Li to produce the plane/slab comprising the central axis of the sample crystal  as suggested by 
Li/Furukawa teaches the heat treatment (annealing) of the sample/slab as addressed above, but does not explicitly teach annealing the slab to annihilate thermal donors, wherein the slab is annealed to a temperature of at least about 500°C for no more than 60 minutes. However Shoji (entire document) teaches a method of processing a wafer, wherein a test wafer is processed at a temperature of 600 degrees to 650 degrees for 30 to 60min to annihilate thermal donors (abstract, col 3 lines 1-6; col 6 lines 49-64). Therefore it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have modified Li/Furukawa per teachings of Shoji in order to provide suitable conditions for annihilating thermal donors (Shoji abstract). Furthermore, it is well-established that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Li/Furukawa/Shoji does not explicitly teach irradiating the slab with infrared light, wherein the slab is irradiated to a temperature of at least about 40°C for between about 10 minutes and about one hour. However, it is a known practice that a silicon crystal CZ wafer is irradiated with an infrared light to a temperature of 1200 ºC for one hour as taught by Tanahashi (0059 and 0063-0064). Therefore it would have been 
Li/Furukawa/Shoji/Tanahashi teaches measuring a resistivity of the slab as addressed above, but does not explicitly teach measuring a resistivity of the slab after the slab temperature has declined to less than 30°C. However it is a known practice that resistivity measurement of silicon wafer is performed with room temperature (23°C) as taught by SEMI (pages 1 and 18). Therefore it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have modified Li/Furukawa/Shoji /Tanahashi per teachings of SEMI in order to provide conditions for measuring the resistivity with better precision (SEMI pages 1 and 18).
Regarding claim 4, Li/Furukawa/Shoji /Tanahashi/SEMI teaches that after measuring the resistivity of the slab/plane (test sample) obtained from the test mono-crystal, if the resistivity of the test sample does not meet the target resistivity, adding/performing a second doping (adding a dopant)  to the melt, and growing a single crystal silicon from the melt having a target resistivity (different from the resistivity of the test/sample crystal) (Li abstract, 0006, 0016, 0030-0034, 0041-0044).
Regarding claims 14 and 15, Li/Furukawa/Shoji /Tanahashi/SEMI teaches that a length of the test silicon single crystal is greater than 6 cm (60 mm) (Li claim 2), overlapping the instantly claimed length. Overlapping ranges are prima facie obvious. prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (MPEP 2144.05 I).
Regarding claim 16, Li/Furukawa/Shoji /Tanahashi/SEMI teaches that the slab has a thickness of 500 to 2000 m (0.5 to 2 mm) (Furukawa 0064, 0073, 0090, 0096 and 0103), overlapping the instantly claimed thickness. Overlapping ranges are prima facie obvious. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (MPEP 2144.05 I).
Regarding claim 17, Li/Furukawa/Shoji /Tanahashi/SEMI teaches that the test wafer/slab is processed at a temperature of 600 degrees to 650 degrees for 30 to 60min (Shoji col 3 lines 1-6; col 6 lines 49-64), overlapping the instantly claimed ranges. Overlapping ranges are prima facie obvious. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (MPEP 2144.05 I). Also, it is well-established that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 18, Li Li/Furukawa/Shoji /Tanahashi/SEMI teaches that the test wafer is processed at a various temperature from 625°C to 725°C at a variable In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 19, Li/Furukawa/Shoji /Tanahashi/SEMI teaches that the wafer/slab is irradiated with light having a wavelength of 7-25 micrometers (Tanahashi abstract and 0037-0038), within the instantly claimed range. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (MPEP 2144.05 I).
Regarding claims 21, 22 and 24, Li/Furukawa/Shoji /Tanahashi/SEMI teaches that the wafer/slab is irradiated with an intensity sufficient to increase the temperature prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (MPEP 2144.05 I).
Regarding claim 25, Li/Furukawa/Shoji /Tanahashi/SEMI teaches slicing the slab from the sample crystal/rod comprising the central axis of the sample crystal/rod as addressed above, and further teaches that the resistivity of the test sample (plane/slab) is measured at a plurality of points (Li 0029 and 0040). Therefore one of ordinary skill in the art before the effective filing date of the claimed invention would have found obvious to measure a plurality of points along the central axis by utilizing the resistivity measurement process as suggested by Li/Furukawa/Shoji /Tanahashi/SEMI, in order to provide resistivity data along the central axis of the sample crystal/rod.
Claims 3, 5, 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Li/Furukawa/Shoji /Tanahashi/SEMI as applied to claims 1 and 4 above, and further in view of Kang et al (US 20180237937 A1, “Kang”).
Regarding claims 3 and 5, Li/Furukawa/Shoji /Tanahashi/SEMI teaches measuring a resistivity of the slab/plane produced from the single crystal silicon ingot, but does not explicitly teach the resistivity being of at least about 500 Ω-cm. However Kang (entire document) teaches a method of producing silicon ingot, wherein the silicon ingot has a resistivity of 8 kΩcm or more (abstract and 0007). Therefore it would 
Regarding claim 6, Li/Furukawa/Shoji /Tanahashi/SEMI /Kang teaches that the silicon single crystal ingot is p-type and a second dopant is phosphorus (Kang 0022, 0027 and claim 3), meeting the claim.
Regarding claim 7, Li/Furukawa/Shoji /Tanahashi/SEMI /Kang teaches that the silicon ingot has a resistivity of 8 kΩcm or more (Kang abstract and 0007), meeting the claim.
Response to Arguments
Applicant's arguments filed 02/25/2022 have been fully considered but they are not persuasive, because the arguments do not apply to the new ground rejection provided above. Specifically, it is noted that Li/Furukawa/ Tanahashi/SEMI does not explicitly teach annealing the slab to annihilate thermal donors, wherein the slab is annealed to a temperature of at least about 500°C for no more than 60 minutes. However, the secondary reference to Shoji (entire document) teaches a method of processing a wafer, wherein a test wafer is processed at a temperature of 600 degrees to 650 degrees for 30 to 60min to annihilate thermal donors (abstract, col 3 lines 1-6; col 6 lines 49-64). Therefore it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have modified In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Applicant’s arguments that “…the combination of references… do not disclose or suggest the technical reason described above to anneal a sample rod and then irradiate it with infrared light,” have been considered, but not found persuasive. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., to anneal a “sample rod” and then irradiate it with infrared light) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant’s arguments that “…The ordinarily skilled person would not have found any reason to combine Li et al. with Furukawa et al. since incorporation metal ions into the Li et al. method would interfere with the resistivity measurement. If metal ions are not used, as disclosed in Furukawa et al., the anneal must be much longer than the maximum duration recited in the claim” have been considered, but not found persuasive. It should be noted that Furukawa is not for the applicant argued annealing process at specific temperature and time period. As addressed above, the secondary reference to Shoji teaches the annealing process.
Applicant’s arguments that Shoji (i.e., cited Tsurata et al.) reference does not disclose or suggest “anneals for at least one minute at temperatures over 600°C… Tsurata et al. disclose at Col. 6, lines 53-64 that anneals at temperatures above 600°C, the anneal is kept very short, such as 31 seconds or less” have been considered, but not found persuasive. As applicant already points out that Shoji (Tsurata) discloses annealing at temperatures above 600°C. It is noted that “31 seconds” is merely a specific example in the disclosure of Shoji, and nowhere describes the “31 seconds or less”. In fact, Shoji teaches that the test wafer is processed at a various temperature from 625°C to 725°C at a variable transferring speed of the wafer/slab (variable time period for annealing), and the annealing temperature and time period has influences on the thermal donor, the precipitation of In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, it is examiner’s position that a prima facie case of obviousness is well-established per teachings/combination of the instantly cited references.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hua Qi whose telephone number is (571)272-3193. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUA QI/Primary Examiner, Art Unit 1714